SHRUM, Judge,
concurring.
I concur in the principal opinion. I write separately, however, to state what I believe to be the prejudicial aspects of the admission into evidence of State’s Exhibit 12, the recording of the May 31, 1991, conversation.
Had the assistant prosecuting attorney informed the court and defense counsel prior to trial of the discovery of Exhibit 12 and the other tapes, defense counsel would have had the opportunity to seek a continuance in order to have, in the words of the Harrington and Scott opinions, “a decent opportunity to prepare in advance of trial.”1
By waiting until defense counsel had, in opening statement, told the jury that the “key conversations” were not recorded, the assistant prosecuting attorney was in a position to unfairly brand Defendant and her counsel as liars.
The assistant prosecuting attorney told defense counsel and the court that he would use the tapes “in rebuttal” if the defense put on testimony about unrecorded conversations. Despite this declaration of intention, the assistant prosecutor used Exhibit 12 in the state’s case in chief.
Disregarding Exhibit 12, there was strong evidence of guilt in this case. Thus it is particularly unfortunate that the convictions must be reversed because the assistant prosecuting attorney did not simply notify defense counsel and the court prior to trial of the existence of Exhibit 12 and the other tapes and then permit defense counsel to seek relief as provided in the rules of court. *310I am unwilling to agree with the state that the error can be dismissed as harmless.

. A pre-trial hearing also would have permitted the court to learn the details of the discovery of the tapes. The assistant prosecuting attorney's words, "the tapes he’s talking about were found today in the property room,” appear a carefully chosen use of the often ambiguous passive voice. Moreover, I find it curious the assistant prosecutor apparently had the tapes at trial when he "didn't intend to offer them in evidence....”